Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I and election of (PYA)-(B-Ala)-Sar10-A(Dap(Me))(D-Ala)NE(1Nal)(D-Ala)CEDFYD(tBuGly)(Dap(Me)) and 1, 3, 5 tris-bromomethylbenzene (TBMB) as the scaffold of the peptide ligand as species in the reply filed on 05/25/2021 is acknowledged.

Status of pending claims
Applicant’s amendment to claims in the response filed on 05/25/2021 has been acknowledged. 
Claims 1-13, 15, 16 and 38-42 are pending.
	Claims 1-13, 15, 16 and 38-42 are examined on the merit.

Specification
The disclosure is objected to because of the following informalities: The peptide compounds disclosed in table of example 7 require SEQ ID NOs. The use of the term Isco®, etc., which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

The specification discloses several trademark symbols, for example: Isco®, Sepaflash®, etc., on page 56 and elsewhere that needs capitalization of acronyms (symbols).    
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
The elected species 1,3,5-tris-bromomethylbenzene (TBMB) has been found to be free of prior art as a scaffold in the formation of bicyclic peptide ligand for MT1-MMP.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claims in addition to reciting a SEQ ID NO., to identify a sequence, the claim recite a compound number. Applicants are encouraged to identify the peptide by only SEQ ID NO.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 7, 9, 10, 13, 15 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 (lines 2-3), 3 (line 2), 6 (lines 2-3), 7 (line 3), 9 (lines 10, 13, 15), 10 (line 3), 13 (line 4), 15 (line 3) and 41 (line 2) recite phrases: ‘such as’, ‘in particular’, ‘more particularly’, ‘most particularly’, etc. MPEP section: 2173.05(d) Exemplary Claim Language ("for example," "such as") [R-07.2015] states that: “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite”. Hence the claims as recited with phrases: ‘such as’, ‘in particular’, ‘more particularly’, ‘most particularly’, etc., renders the claims indefinite as the metes and bounds of the claims are uncertain. 
Claim 13 recite further modification to the peptide ligand of claim with N- and C-terminal modifications, replacement of one or more amino acid residues with one or more non-natural amino acid residues (such as replacement of one or more polar amino acid residues with 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15, 16 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Teufel (WO 2016067035) in view of Pei (US 10626147).
In the instant application, applicants claim a peptide ligand specific for MT1-MMP comprising a polypeptide comprising three residues selected from cysteine, L-2,3-diaminopropionic acid (Dap), N-beta- alkyl-L-2,3-diaminopropionic acid (N-AlkDap) and N-beta-haloalkyl-L-2,3-diaminopropionic acid (N-HAlkDap), the said three residues being separated by at least two loop sequences, and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the polypeptide when the said three residues include cysteine, such that two polypeptide loops are formed on the 1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
A1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
The claim as recited represent a peptide ligand comprising the peptide of formula II that is characterized by the presence of at least two loop sequences and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the polypeptide when the said three residues include cysteine, such that two polypeptide loops are formed on the molecular scaffold. Claim also recite a proviso that: provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.  
 

Teufel does not specifically disclose the Dap or N-AlkDap or N-HAlkDap residues as amino acid residues for conjugation to form the molecular scaffold. 
 Pei discloses a cell penetrating bicyclic peptide that can carry a cargo moiety (abstract). Pei discloses that: The bicyclic system should in principle be able to accommodate cargos of any size, because the cargo does not change the structure of the CPP ring and should have less impact on its delivery efficiency. The additional rigidity of a bicyclic structure should also improve its metabolic stability as well as the target-binding affinity and specificity. The bicyclic peptides were readily synthesized by forming three amide bonds between a trimesoyl scaffold and three amino groups on the corresponding linear peptide (i.e., the N-terminal amine, the side chain of a C-terminal diaminopropionic acid (Dap), and the side chain of a lysine (or ornithine, Dap) imbedded in between the CPP and target-binding motifs (column 57, lines 3-16). Further: To 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teufel and Pei to arrive at the instant invention because, Teufel and Pei teach bicyclic peptides that can carry cargo. Pei teaches the replacement of amino acid residues such as Gln with Dap to form a bicyclic peptide with a molecular scaffold for carrying cargo. One of ordinary skill in the art would have had reasonable expectation of success to replace a Cys residue with a Dap to form a molecular scaffold with a trimesoyl moiety as taught by Pei. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.          

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10875894 in view of Pei (US 10626147). Although the claims at issue are not identical, they are not patentably distinct from each other because In the instant application, applicants claim a peptide ligand specific for MT1-MMP comprising a 1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
A1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.
Pei discloses a cell penetrating bicyclic peptide that can carry a cargo moiety (abstract). Pei discloses that: The bicyclic system should in principle be able to accommodate cargos of any size, because the cargo does not change the structure of the CPP ring and should have less impact on its delivery efficiency. The additional rigidity of a bicyclic structure should also improve its metabolic stability as well as the target-binding affinity and specificity. The bicyclic peptides were readily synthesized by forming three amide bonds between a trimesoyl scaffold and three amino groups on the corresponding linear peptide (i.e., the N-terminal amine, the side chain of a C-terminal diaminopropionic acid (Dap), and the side chain of a lysine (or ornithine, Dap) imbedded in between the CPP and target-binding motifs (column 57, lines 3-16). Further: To convert the monocyclic PTP1B inhibitor 2 into a bicyclic peptide, the Gln residue (used for attachment to the solid support and peptide cyclization) was replaced with (S)-2,3-diaminopropionic acid (Dap) and a second Dap residue was inserted at the junction of CPP and PTP1B-binding sequences (C-terminal to His) (column 77, lines 7-13). This reads on instant claims 1 and 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent No. 10875894 and Pei to arrive at the instant invention because, U.S. Patent No. 10875894 and Pei teach bicyclic peptides that can carry cargo. Pei teaches the replacement of amino acid residues such as Gln with Dap to form a bicyclic peptide with a molecular scaffold for carrying cargo. One of ordinary skill in the In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

2.	Claim 1-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10532106 in view of Pei (US 10626147). Although the claims at issue are not identical, they are not patentably distinct from each other because In the instant application, applicants claim a peptide ligand specific for MT1-MMP comprising a polypeptide comprising three residues selected from cysteine, L-2,3-diaminopropionic acid (Dap), N-beta- alkyl-L-2,3-diaminopropionic acid (N-AlkDap) and N-beta-haloalkyl-L-2,3-diaminopropionic acid (N-HAlkDap), the said three residues being separated by at least two loop sequences, and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the polypeptide when the said three residues include cysteine, such that two polypeptide loops are formed on the 1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
A1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
The claims of U.S. Patent No. 10532106 are also drawn to a bicyclic peptide ligand specific for MT1-MMP that reads on the instantly claimed peptide ligand of formula II that comprises a molecular scaffold. Claim 1 of U.S. Patent No. 10532106 reads on instnat claim 1. Claims 2-5 of U.S. Patent No. 10532106 are similar in scope to instnat claims 2-5.  Claims 6 of U.S. Patent No. 10532106 read on instnat claim 6. Claims 7 and 8 read on instnat claims 8 and 9. Claims 10 and 11 of U.S. Patent No. 10532106 read on instnat claim 16. 
The peptide of U.S. Patent No. 10532106 does not specifically disclose the instantly claimed proviso that: at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent No. 10532106 and Pei to arrive at the instant invention because, U.S. Patent No. 10532106 and Pei teach bicyclic peptides that can carry cargo. Pei teaches the replacement of amino acid residues such as Gln with Dap to form a bicyclic peptide with a molecular scaffold for carrying cargo. One of ordinary skill in the art would have had reasonable expectation of success to replace a Cys residue with a Dap to form a molecular scaffold with a trimesoyl moiety as taught by Pei. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

3.	Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16838367. Although the claims at issue are not identical, they are not patentably distinct from each other because In the instant application, applicants claim a peptide ligand specific for MT1-MMP comprising a polypeptide comprising three residues selected from cysteine, L-2,3-diaminopropionic acid (Dap), N-beta- alkyl-L-2,3-diaminopropionic acid (N-AlkDap) and N-beta-haloalkyl-L-2,3-diaminopropionic acid (N-HAlkDap), the said three residues being separated by at least two loop sequences, and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the polypeptide when the said three residues include cysteine, such that two polypeptide loops are formed on the molecular scaffold, wherein the peptide ligand comprises an amino acid sequence of formula (II): - A1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
The claims of copending Application No. 16838367 are also drawn to a bicyclic peptide ligand complex that comprises a molecular scaffold which is 1,3,5-tris(bromomethyl)benzene. The peptide of copending Application No. 16838367 does not specifically disclose the instantly claimed proviso that: at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.
Pei discloses a cell penetrating bicyclic peptide that can carry a cargo moiety (abstract). Pei discloses that: The bicyclic system should in principle be able to accommodate cargos of any size, because the cargo does not change the structure of the CPP ring and should have less impact on its delivery efficiency. The additional rigidity of a bicyclic structure should also improve its metabolic stability as well as the target-binding affinity and specificity. The bicyclic peptides were readily synthesized by forming three amide bonds between a trimesoyl scaffold and three amino groups on the corresponding linear peptide (i.e., the N-terminal amine, the side chain of a C-terminal diaminopropionic acid (Dap), and the side chain of a lysine (or ornithine, Dap) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending Application No. 16838367 and Pei to arrive at the instant invention because, copending Application No. 16838367 and Pei teach bicyclic peptides that can carry cargo. Pei teaches the replacement of amino acid residues such as Gln with Dap to form a bicyclic peptide with a molecular scaffold for carrying cargo. One of ordinary skill in the art would have had reasonable expectation of success to replace a Cys residue with a Dap to form a molecular scaffold with a trimesoyl moiety as taught by Pei. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Please note: It should be noted that instant inventor, as applicant is aware, have several of patent applications at various stages of prosecution before the U.S. Patent Office. While the office has tried best to raise relevant double patenting issues here, it is ultimately the duty of applicant to inform the Office of copending applications/or patents claiming overlapping or identical subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658